

Exhibit 10.26b


AMENDMENT NO. 2 TO THE STOCK AND ASSET PURCHASE AGREEMENT
 
AMENDMENT NO. 2, dated December 14, 2010 (this “Amendment”), to the STOCK AND
ASSET PURCHASE AGREEMENT (the “Purchase Agreement”), dated as of October 27,
2009, by and among Selective Insurance Group, Inc., a New Jersey corporation
(the “Seller”), Selective HR Solutions, LLC, a Florida limited liability company
formerly known as Selective HR Solutions, Inc. and a wholly-owned Subsidiary of
the Seller (the “Company”), Selective HR Solutions II, Inc., a Georgia
corporation and a wholly-owned Subsidiary of the Company (“SHRS-II”), Selective
HR Solutions III, Inc., a Florida corporation and a wholly-owned Subsidiary of
the Company (“SHRS-III”), Selective HR Solutions IV, Inc., a Maryland
corporation and a wholly-owned Subsidiary of the Company (“SHRS-IV”), Selective
HR Solutions V, Inc., a Florida corporation and a wholly-owned Subsidiary of the
Company (“SHRS-V”), Selective HR Solutions VI, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-VI”), Selective HR Solutions VII,
Inc., a Florida corporation and a wholly-owned Subsidiary of the Company
(“SHRS-VII”), Selective HR Solutions VIII, Inc., a Florida corporation and a
wholly-owned Subsidiary of the Company (“SHRS-VIII”), Selective HR Solutions IX,
Inc., a Florida corporation and a wholly-owned Subsidiary of the Company
(“SHRS-IX”), Selective HR Solutions X, Inc., a Florida corporation and a
wholly-owned Subsidiary of the Company (“SHRS-X”), Selective HR Solutions XI,
Inc., a Florida corporation and a wholly-owned Subsidiary of the Company
(“SHRS-XI”), Selective HR Solutions XII, Inc., a Florida corporation and a
wholly-owned Subsidiary of the Company (“SHRS-XII”), Selective HR Services, LLC,
a limited liability company organized under the laws of the Commonwealth of
Pennsylvania and a wholly-owned Subsidiary of the Company (“SHRS-LLC”), and
AlphaStaff Group, Inc., a Florida corporation (the “Purchaser”), AlphaStaff,
Inc., a Florida corporation and a wholly-owned Subsidiary of the Purchaser
(“Alpha”), AlphaStaff Holdings, Inc., a Florida corporation and an indirect,
wholly-owned Subsidiary of the Purchaser (“Holdings”), Alpha NYPEO, Inc., a
Florida corporation and an indirect, wholly-owned Subsidiary of the Purchaser
(“Alpha-NY”), AlphaStaff Systems V, Inc., a Florida corporation and an indirect,
wholly-owned Subsidiary of the Purchaser (“Systems-V”), AlphaStaff 2, Inc., a
Florida corporation and an indirect, wholly-owned Subsidiary of the Purchaser
(“Alpha-2”), and AlphaStaff 3, Inc., a Florida corporation and an indirect
Subsidiary of the Purchaser ("Alpha-3").
 
RECITALS
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Purchase Agreement; and
 
WHEREAS, the parties to the Purchase Agreement have determined that it is
advisable to amend the Purchase Agreement; and
 
WHEREAS, Section 11.07 of the Purchase Agreement provides that the Purchase
Agreement may be amended by execution of a written instrument executed by the
Seller and the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing premises, and the agreements,
covenants, representations and warranties contained in the Purchase Agreement
and herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged and accepted, the parties, intending
to be legally bound, hereby agree as follows:
 
1.            Section 5.09(a) of the Purchase Agreement is hereby amended by
adding the following text at the end thereof:
 
“The rights of first refusal of the Seller and its insurance Subsidiaries, as
set forth in the preceding sentence, shall not apply to workers' compensation
coverage that is placed in any State or Commonwealth of the United States other
than New York, New Jersey, Massachusetts, Wisconsin and Minnesota.”
 
2.            Section 5.09(d) of the Purchase Agreement is hereby amended by
adding the following text at the end thereof:
 
“The obligations of the Seller and its insurance Subsidiaries, as set forth in
the preceding sentence, shall not apply to workers' compensation coverage that
is placed in any State or Commonwealth of the United States other than New York,
New Jersey, Massachusetts, Wisconsin and Minnesota.”
 
3.            Except as specifically amended hereby, the terms and provisions of
the Purchase Agreement, as previously amended by that certain Amendment No. 1
thereto, dated December 23, 2009 ("Amendment No. 1"), shall continue and remain
in full force and effect and the valid and binding obligation of the parties
thereto in accordance with its terms.  All references in the Purchase Agreement
(and in any other agreements, documents and instruments entered into in
connection therewith) to the “Purchase Agreement” shall be deemed for all
purposes to refer to the Purchase Agreement, as amended by Amendment No. 1 and
this Amendment.
 
4.            This Amendment may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.
 
5.            This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Florida applicable to contracts executed in and
to be performed in that State.
 
[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
 

 
SELLER
         
SELECTIVE INSURANCE GROUP, INC.
           
By:
Dale A. Thatcher
     
Name:  Dale A. Thatcher
     
Title:  Executive Vice President and
     
  Chief Financial Officer
           
PURCHASER, on behalf of itself and each of its
Affiliates who were party to the Purchase
Agreement
           
ALPHASTAFF GROUP, INC.
           
By:
Alex Pisani
     
Name:  Alex F. Pisani
     
Title:  General Counsel
 


 
 

--------------------------------------------------------------------------------

 
 